DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2020 and 02/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-62, 64-65, 67, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilemnik (US 2016/0317180 A1).

	Regarding claim 58, Kilemnik discloses an implant for retracting or/and supporting a prostatic urethra wall (Figure 2A, item 200), 
the implant having an elongated implant body defining a longitudinal channel having a longitudinal axis (Figures 2A-B, the longitudinal axis and longitudinal channel of the elongated implant body is annotated below), 
extending between a cranial end and a caudal end of said implant body (Figures 2A-B, cranial and caudal ends of implant body annotated below); 
a pair of cranial projections configured to rest on a ledge of a bladder neck thereby preventing cranial drift of the implant into a bladder (Figure 2A, item 202A-B, cranial projections annotated below); 
a median plane including said longitudinal axis and perpendicular to a line connecting said cranial projections (Figures 2A-B, medial plane and line connecting cranial projections annotated below), 
said median plane having an anterior-posterior axis perpendicular to said longitudinal axis (Figures 2A-B, anterior-posterior axis of median plane annotated below)
and wherein said line between said pair of cranial projections crosses said channel laterally on a posterior portion thereof (Figures 2A-B, line between pair of cranial projection annotated below).  

    PNG
    media_image1.png
    606
    742
    media_image1.png
    Greyscale

	Regarding claim 59, Kilemnik discloses wherein a lateral width of a posterior portion of said channel is greater than a lateral width of an anterior portion of said channel (Figures 2A-B, annotated below).  

    PNG
    media_image2.png
    714
    810
    media_image2.png
    Greyscale

	Regarding claim 60, Kilemnik discloses wherein said median plane divides said implant body into two symmetrical lateral halves (Figures 2A-B, annotated below).  

    PNG
    media_image3.png
    582
    447
    media_image3.png
    Greyscale

	Regarding claim 61, Kilemnik discloses further comprising a pair of posterolateral retractors (Figures 2A-B, posterolateral retractors annotated below); at least one cranial interconnecting member connecting a cranial portion of each of said pair of posterolateral retractors to a cranial anterior apex located on said median plane (Figures 2A-B, cranial interconnecting member connecting cranial portion of posterolateral retractors to cranial anterior apex is annotated below) wherein in an unstressed configuration said at least one cranial interconnecting member extends laterally and posteriorly from said cranial anterior apex to each of said posterolateral retractors (Figures 2A-B; cranial interconnecting member is annotated below); at least one caudal interconnecting member connecting a caudal portion of each of said pair of posterolateral retractors to a caudal anterior apex located on said median plane (Figures 2A-B, caudal interconnecting member connecting caudal portion of posterolateral retractors to caudal anterior apex is annotated below), wherein in an unstressed configuration said at least one caudal interconnecting member extends laterally and posteriorly from said caudal anterior apex to each of said posterolateral retractors (Figures 2A-B, caudal interconnecting member is annotated below); and wherein one of said pair of cranial projection projections projects in a cranial direction from each of said posterolateral retractors beyond said cranial interconnecting member (Figures 2A-B, cranial projection projections annotated below).  

    PNG
    media_image4.png
    470
    609
    media_image4.png
    Greyscale

	Regarding claim 62, Kilemnik discloses wherein in said unstressed configuration, a lateral width of said implant body between said pair of cranial projections is greater than a 2lateral width of the implant body between said caudal portions of said pair of posterolateral retractors (Figures 2A-B, as can be seen below lateral width of implant body between pair of cranial projections is greater than a lateral width between caudal portion of posterolateral retractors).  

    PNG
    media_image5.png
    316
    612
    media_image5.png
    Greyscale

	Regarding claim 64, Kilemnik discloses wherein a height in an anterior direction of the cranial apex from the cranial portion of the posterolateral retractors is greater than a height in the anterior direction of the caudal apex from the caudal portion of the posterolateral retractors (Figures 2A-B, height in an anterior direction of the cranial apex from the cranial portion of the posterolateral retractors is greater than a height in the anterior direction of the caudal apex from the caudal portion of the posterolateral retractors as is shown below).  

    PNG
    media_image6.png
    790
    919
    media_image6.png
    Greyscale

	Regarding claim 65, Kilemnik discloses wherein each of said at least one cranial connecting member and said at least one caudal connecting member is elastically bendable so as to facilitate elastic contractibility of said implant body when said implant body is subjected to a transverse compressive force crossing said median plane (paragraphs 0025 and 0030, wires are elastically bendable).  
	Regarding claim 67, Kilemnik discloses further comprising: wherein said at least one caudal connecting member is configured to shift elastically, under a pulling force away from said at least one cranial connecting member to facilitate approximation of said pair of posterolateral retractors relative to said longitudinal axis (see Kilemnik the elastic nature of caudal connecting member 204 would be capable of facilitating approximation of said pair of posterolateral retractors relative to longitudinal axis).  
	Regarding claim 69, Kilemnik discloses wherein a posterior side of the implant body is open (Figures 2A-B, posterior side of the implant body is depicted as open).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kilemnik (US 2016/0317180 A1).

	Regarding claim 63, Kilemnik teaches wherein the width of the caudal portions of the pair of posterolateral retractors being less than the lateral width between the pair of cranial projections ranging, however, Kelemnik is silent regarding the ratio of the width between the caudal portions of the pair of posterolateral retractors to the lateral width between the pair of cranial projections ranging between 9/10 to 6/10.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein the ratio of the width between the caudal portions of the pair of posterolateral retractors to the lateral width between the pair of cranial projections ranging between 9/10 to 6/10 since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  The device of Kilemnik is designed to be used in the prostatic urethra wall, similarly to the claimed device, therefore size constraints of this region of the anatomy would be similar.  Additionally, the applicant has not demonstrated the criticality of this limitation, or disclosed that this claimed ratio provides an advantage, is used for a particular purpose, or solves a stated problem.  The reduced lateral width of the caudal portion compared to the cranial portion aids in introducing the implant into the prostatic urethra and seating the implant, and allowing for compressibility of the implant upon removal (see Kilemnik, paragraph 0014 and 0020).
	Regarding claim 66, Kilemnik teaches wherein a length of said implant in a longitudinal direction is greater than an average anterior height of said cranial apex and said caudal apex, however, Kilemnik is silent regarding wherein a ratio of a length of said implant in a longitudinal direction and an average anterior height of said cranial apex and said caudal apex from said pair of posterolateral retractors ranges between 12/10 to 16/10.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein a ratio of a length of said implant in a longitudinal direction and an average anterior height of said cranial apex and said caudal apex from said pair of posterolateral retractors ranges between 12/10 to 16/10 since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  The device of Kilemnik is designed to be used in the prostatic urethra wall, similarly to the claimed device, therefore size constraints of this region of the anatomy would be similar.  The applicant has not demonstrated the criticality of this limitation, or disclosed that this claimed ratio provides an advantage, is used for a particular purpose, or solves a stated problem.  The increase in length in a longitudinal direction compared with the average anterior height of the cranial and caudal apex, allows the implant to provide the proper amount of radial strength, but also to be removable due to the accessibility of the implant (see Kilemnik, paragraph 0055).

Claims 68, and 70-77 are rejected under 35 U.S.C. 103 as being unpatentable over Kilemnik (US 2016/0317180 A1) in view of Harkin et al (US 2017/0135830 A1).

	Regarding claim 68, Kilemnik discloses the invention substantially as claimed.
	However, Kilemnik is silent regarding the dimensions of the implant, therefore, Kilemnik does not specifically disclose wherein said implant body has a total height in an anterior posterior direction within a range of 10 mm to 40 mm and a width in a lateral direction within a range of 8 mm to 30 mm, when in an expanded configuration.  
	Harkin teaches a device for implantation in the prostatic urethra wherein said implant body has a total height in an anterior posterior direction within a range of 10 mm to 40 mm (see Harkin, paragraph 0133, lines 6-7) and a width in a lateral direction within a range of 8 mm to 30 mm (see Harkin, paragraph 0133, lines 7-8), when in an expanded configuration.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kilemnik by providing wherein said implant body has a total height in an anterior posterior direction within a range of 10 mm to 40 mm and a width in a lateral direction within a range of 8 mm to 30 mm, when in an expanded configuration as taught by Harkin because both Kilemnik’s and Harkin’s devices are intended for implantation in the prostatic urethra, therefore, providing appropriate sizing to fit into this region of the body would be advantageous.  Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  
	Regarding claim 70, Kilemnik discloses an implants for a prostatic urethra (paragraph 0001) comprising: 
a large implant having an elongated implant body having a longitudinal axis (Figures 2A-B, the longitudinal axis and longitudinal channel of the elongated implant body is annotated below), 
said longitudinal axis extends between a cranial end and a caudal end of said implant body (Figures 2A-B, cranial and caudal ends of implant body annotated below) along a median plane dividing said implant body into two symmetrical halves (Figures 2A-B, annotated below)
said median plane having an anterior-posterior axis perpendicular to said longitudinal axis is perpendicular to a transverse plane (Figures 2A-B, median plane having anterior-posterior axis perpendicular to longitudinal axis is perpendicular to transverse plane as annotated below)
and, said transverse plane having lateral axis perpendicular to said an anterior-posterior axis and perpendicular to said longitudinal axis (transverse plane having lateral axis perpendicular to said anterior-posterior axis perpendicular to longitudinal axis annotated below); 3
a pair of posterolateral retractors (Figures 2A-B, posterolateral retractors annotated below); 

    PNG
    media_image7.png
    622
    742
    media_image7.png
    Greyscale

	Kilemnik does not specifically disclose a set of implants for a prostatic urethra, including a small implant proportionally similar within 10% to said large implant.
	Harkin teaches a range of sizes for an implant this is configured for retracting or/and supporting a prostatic urethra wall, the range of sizes encompasses a small implant proportionally similar within 10% to said large implant (paragraph 0133, lines 1-10).  
	It would have been obvious to a person having ordinary skill in the art to provide a set of implants for a prostatic urethra, including a small implant proportionally similar within 10% to said large implant, since such a modification would involve a mere change in the size/proportion of the implant.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  Every patient’s size and anatomy is different, therefore, a set of implants of varying sizes provides the practitioner with implant options readily available during a surgical procedure which would provide a sufficient amount of radial force on the surrounding inner wall tissues of the prostatic urethra based on the patient’s anatomy.  This practice is routine and ordinary in the medical device field.
	Regarding claim 71, as set forth supra, the combination discloses a wherein in an unstressed configuration, a lateral width of a cranial end portion of said implant body is greater than a lateral width of a caudal end portion of the implant body (see Kilemnik, Figures 2A-B, as can be seen below lateral width of implant body between pair of cranial projections is greater than a lateral width between caudal portion of posterolateral retractors).    

    PNG
    media_image5.png
    316
    612
    media_image5.png
    Greyscale

	Regarding claim 72, as set forth supra, the combination teaches wherein the width of a caudal end portion is less than the lateral width of a cranial end portions, however, the combination is silent regarding wherein the width of a caudal end portion and the lateral width of a cranial end portions ranges between 9/10 to 6/10.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein the width of a caudal end portion and the lateral width of a cranial end portions ranges between 9/10 to 6/10 since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  The applicant has not demonstrated the criticality of this limitation, or disclosed that this claimed ratio provides an advantage, is used for a particular purpose, or solves a stated problem.  The reduced lateral width of the caudal portion compared to the cranial portion aids in introducing the implant into the prostatic urethra and seating the implant, and allowing for compressibility of the implant upon removal (see Kilemnik, paragraph 0014 and 0020).
	Regarding claim 73, as set forth supra, the combination discloses wherein a height in an anterior direction of a cranial end portion of the implant body is greater than a height in the anterior direction of a caudal end portion of the implant body (see Kilemnik, Figures 2A-B, height in an anterior direction of the cranial apex from the cranial portion of the posterolateral retractors is greater than a height in the anterior direction of the caudal apex from the caudal portion of the posterolateral retractors as is shown below).    

    PNG
    media_image6.png
    790
    919
    media_image6.png
    Greyscale

	Regarding claim 74, as set forth supra, the combination teaches wherein the height in the anterior direction of the cranial portion is greater than a height in the anterior direction of the caudal end portion, however, the combination is silent regarding wherein a ratio the height in the anterior direction of the cranial portion to the height in the anterior direction of the caudal end portion ranges between 11/10 to 14/10.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein a ratio the height in the anterior direction of the cranial portion to the height in the anterior direction of the caudal end portion ranges between 11/10 to 14/10 since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04.4.A).  The device of Kilemnik is designed to be used in the prostatic urethra wall, similarly to the claimed device, therefore size constraints of this region of the anatomy would be similar.  The applicant has not demonstrated the criticality of this limitation, or disclosed that this claimed ratio provides an advantage, is used for a particular purpose, or solves a stated problem.  The decreased height in the caudal end portion aids in introducing the implant into the prostatic urethra and seating the implant, and allowing for compressibility of the implant upon removal (see Kilemnik, paragraph 0014 and 0020).
	Regarding claim 75, as set forth supra, the combination discloses wherein each implant body is elastically bendable so as to facilitate elastic contractibility of said implant body when said implant body is subjected to a transverse compressive force crossing said median plane (see Kilemnik, paragraphs 0025 and 0030, wires are elastically bendable).  
	Regarding claim 76, as set forth supra, the combination discloses wherein said large implant has a total height in an anterior posterior direction within a range of 30 mm to 40 mm (see Harkin, paragraph 0133, lines 6-7) and a width in a lateral direction within a range of 22 mm to 30 mm (see Harkin, paragraph 0133, lines 7-8), when in an expanded configuration and said small implant has a total height in said anterior posterior direction within a range of 10 mm to 13 mm (see Harkin, paragraph 0133, lines 6-7) and a width in said lateral direction within a range of 8 mm to 11 mm (see Harkin, paragraph 0133, lines 6-7), when in an expanded configuration.  
	Regarding claim 77, as set forth supra, the combination discloses wherein a posterior side of the implant body is open (see Kilemnik, Figures 2A-B, posterior side of the implant body is depicted as open).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774